Exhibit 10.2

EXECUTION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

KAR AUCTION SERVICES, INC.

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of May 19, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINED TERMS

     1   

1.1.       Definitions

     1   

1.2.       Other Definitional Provisions

     6   

SECTION 2. GUARANTEE

     7   

2.1.       Guarantee

     7   

2.2.       Reimbursement, Contribution and Subrogation

     8   

2.3.       Amendments, Etc., With Respect to the Borrower Obligations

     9   

2.4.       Guarantee Absolute and Unconditional

     10   

2.5.       Reinstatement

     10   

2.6.       Payments

     10   

2.7.       Bankruptcy, Etc.

     10   

SECTION 3. GRANT OF SECURITY INTEREST

     11   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     13   

4.1.       Representations in Credit Agreement

     13   

4.2.       Title; No Other Liens

     13   

4.3.       Perfected First Priority Liens

     13   

4.4.       Jurisdiction of Organization; Chief Executive Office

     14   

4.5.       Inventory and Equipment

     14   

4.6.       Farm Products

     14   

4.7.       Pledged Stock and Pledged Notes

     14   

4.8.       Receivables and Chattel Paper

     15   

4.9.       Intellectual Property

     15   

SECTION 5. COVENANTS

     17   

5.1.       Covenants in Credit Agreement

     17   

5.2.       Delivery and Control of Instruments, Certificated Securities, Chattel
Paper, Negotiable Documents, Investment Property and Letter-of-Credit Rights

     17   

5.3.       Maintenance of Insurance

     18   

5.4.       Payment of Obligations

  

5.5.       Maintenance of Perfected Security Interest; Further Documentation

     19   

5.6.       Changes in Locations, Name, etc.

     19   

5.7.       Notices

     19   

5.8.       Investment Property

     20   

5.9.       Receivables

     20   

5.10.     Intellectual Property

     21   

SECTION 6. REMEDIAL PROVISIONS

     24   

6.1.       Certain Matters Relating to Receivables

     24   

6.2.       Communications with Obligors; Grantors Remain Liable

     24   

6.3.       Investment Property

     25   

6.4.       Proceeds to be Turned Over to Administrative Agent

     26   

6.5.       Application of Proceeds

     26   

6.6.       Code and Other Remedies

     26   

6.7.       Registration Rights

     27   

 

i



--------------------------------------------------------------------------------

6.8.       Deficiency

     28   

6.9.       NSULC Shares

     28   

SECTION 7. THE ADMINISTRATIVE AGENT

     29   

7.1.       Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     29   

7.2.       Duty of Administrative Agent

     30   

7.3.       Financing Statements

     31   

7.4.       Authority, Immunities and Indemnities of Administrative Agent

     31   

SECTION 8. MISCELLANEOUS

     31   

8.1.       Amendments in Writing

     31   

8.2.       Notices

     31   

8.3.       No Waiver by Course of Conduct; Cumulative Remedies

     31   

8.4.       Enforcement Expenses; Indemnification

     32   

8.5.       Successors and Assigns

     32   

8.6.       Set-Off

     32   

8.7.       Counterparts

     33   

8.8.       Severability

     33   

8.9.       Section Headings

     33   

8.10.     Integration

     33   

8.11.     GOVERNING LAW

     33   

8.12.     Submission To Jurisdiction; Waivers

     33   

8.13.     Acknowledgements

     34   

8.14.     Additional Grantors

     34   

8.15.     Releases

     34   

8.16.     WAIVER OF JURY TRIAL

     35   

 

SCHEDULES   

Schedule 1

   Notice Addresses

Schedule 2

   Investment Property

Schedule 3

   Jurisdictions of Organization and Chief Executive Offices

Schedule 4

   Filings and Other Actions required for Perfection

Schedule 5

   Inventory and Equipment Locations

Schedule 6

   Intellectual Property

Schedule 7

   Commercial Tort Claims ANNEXES   

Annex I

   Form of Assumption Agreement

Annex II

   Form of Acknowledgement and Consent

Annex III

   Form of Intellectual Property Security Agreement

 

ii



--------------------------------------------------------------------------------

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 19, 2011, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”, and each individually, a
“Grantor”), in favor of JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative
agent (in such capacity, the “Administrative Agent”) for the banks, financial
institutions and other entities (the “Lenders”) from time to time party as
Lenders to the Credit Agreement and the other Secured Parties, dated as of even
date herewith (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among KAR Auction Services, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement and the
Administrative Agent.

RECITALS

A. Pursuant to the Credit Agreement, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein and certain Qualified Counterparties have agreed to
enter into certain Specified Hedge Agreements;

B. The Borrower is a member of an affiliated group of companies that includes
each other Grantor;

C. The proceeds of the extensions of credit under the Credit Agreement and the
entering into of the Specified Hedge Agreements will be used in part to enable
the Borrower to make valuable transfers to one or more of the other Grantors in
connection with the operation of their respective businesses;

D. The Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement; and

E. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement and
of the Qualified Counterparties to enter into the Specified Hedge Agreements
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, shall have the meaning
given in Article 8 or 9 thereof): Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Account, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Letter-of-Credit Rights, Money,
Negotiable Documents, Securities Accounts, Securities Entitlements, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Securities.

 

1



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement.

“Borrower”: as defined in the preamble of this Agreement.

“Borrower Cash Management Arrangement Obligations”: all obligations and
liabilities of the Borrower to any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Cash Management Arrangement or any material document made, delivered
or given in connection therewith or pursuant thereto, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including interest accruing at the then applicable
rate provided in the agreements governing such Specified Cash Management
Arrangement after the maturity of the obligations thereof and interest accruing
at the then applicable rate provided in the agreements governing any Specified
Cash Management Arrangement after the commencement of any bankruptcy case or
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding and all reasonable fees and disbursements of counsel to the Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Cash Management Arrangement).

“Borrower Credit Agreement Obligations”: the unpaid principal of and interest on
the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrower to any Agent, Lender or Indemnitee, whether direct
or indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement or the other Loan Documents or any Letter of
Credit, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the commencement of
any bankruptcy case or insolvency, reorganization, liquidation or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding and all expense
reimbursement and indemnity obligations arising or incurred as provided in the
Loan Documents after the commencement of any such case or proceeding, whether or
not a claim for such obligations is allowed in such case or proceeding).

“Borrower Hedge Agreement Obligations”: all obligations and liabilities of the
Borrower to any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other material document made, delivered or given in connection therewith or
pursuant thereto, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including interest accruing at the then applicable rate provided in such
Specified Hedge Agreement after the maturity of the obligations thereof and
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the commencement of any bankruptcy case or insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding
and all reasonable fees and disbursements of counsel to the Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Hedge Agreement).

“Borrower Obligations”: the Borrower Credit Agreement Obligations, Borrower
Hedge Agreement Obligations, and Borrower Cash Management Arrangement
Obligations.

“Collateral”: as defined in Section 3.

 

2



--------------------------------------------------------------------------------

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Consigned Vehicle”: a vehicle with the certificate of title in the name of any
person or entity (including a salvage provider or an insurance company) other
than a Grantor.

“Consigned Vehicle Proceeds”: identifiable cash and non-cash proceeds of
Consigned Vehicles.

“Copyrights”: (i) all United States and foreign copyrights, whether or not the
underlying works of authorship have been published, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including each registration identified on Schedule 6, (ii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever accruing thereunder
or pertaining thereto.

“Copyright Licenses”: with respect to any Grantor, all agreements (whether or
not in writing) naming such Grantor as licensor or licensee (including those
agreements listed in Schedule 6), granting any right under any Copyright,
including the grant of rights to print, publish, copy, distribute, exploit and
sell materials derived from any Copyright, subject in each case, to the terms of
such agreements, and the right to prepare for sale, sell and advertise for sale,
all Inventory now or hereafter covered by such agreements.

“Excluded Deposit Accounts” means (i) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrower to be paid to the Internal Revenue Service or state or local
government agencies with respect to current or former employees of any one or
more of the Grantors and (B) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of one or more Grantors, (ii) all segregated Deposit
Accounts constituting (and the balance of which consists solely of funds set
aside in connection with) taxes accounts and payroll accounts and (iii) any
Deposit Account the maximum daily balance of which on such date of determination
does not exceed $500,000 individually, or in the aggregate, together with the
maximum daily balance of all such other Deposit Accounts excluded pursuant to
this definition at any time, $2,000,000.

“Excluded Perfection Assets”: (i) any Vehicle (only to the extent the filing of
a financing statement is not necessary or effective to perfect the security
interest therein); (ii) any foreign Intellectual Property; (iii) Goods included
in Collateral received by any Person for “sale or return” within the meaning of
Section 2-326 of the Uniform Commercial Code of the applicable jurisdiction, to
the extent of claims of creditors of such Person; (iv) any Deposit Account (and
any Money deposited therein) and any Securities Account of any Grantor that is
not subject to a Control Agreement as required by Section 5.2(d); and (v) other
than any foreign Intellectual Property and any Pledged Stock, any Collateral the
aggregate value of which shall not exceed at any time $10,000,000 and for which
the perfection of Liens thereon requires filings in or other actions under the
laws of jurisdictions outside the United States.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Grantor”: as defined in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2) or any other Loan Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all expense reimbursement and indemnity obligations arising or
incurred as provided in the Loan Documents after the commencement of any
bankruptcy case or insolvency, reorganization, liquidation or like proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Intellectual Property”: the collective reference to (i) all intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including all Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses, Trade Secrets, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements,
misappropriations, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements thereof), and (iv) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.

“Intercompany Note”: any promissory note in a principal amount in excess of
$4,000,000, evidencing loans or other monetary obligations owing to any Grantor
by any Group Member.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property
purported to be pledged hereunder.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“NSULC”: an unlimited company formed under the laws of the Province of Nova
Scotia.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Ordinary Course Transferees”: (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction and (ii) with
respect to General Intangibles only, licensees in the ordinary course of
business to the extent provided in Section 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction.

“Patents”: (i) all United States and foreign patents, patent applications,
including, without limitation, each issued patent and patent application
identified on Schedule 6, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and other violations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all

 

4



--------------------------------------------------------------------------------

licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon and all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

“Patent License”: with respect to any Grantor, all agreements (whether or not in
writing) providing for the grant by or to such Grantor of any right to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered in whole or in part by a Patent (including those agreements
listed on Schedule 6), subject in each case, to the terms of such agreements,
and the right to prepare for sale, sell and advertise for sale, all Inventory
now or hereafter covered by such agreements.

“Pledged Notes”: all Intercompany Notes at any time issued to any Grantor
(including those listed on Schedule 2) and all other promissory notes in excess
of $2,500,000 in principal amount at any time issued to or owned, held or
acquired by any Grantor (including those listed on Schedule 2), except
promissory notes issued in connection with extensions of trade credit by any
Grantor in the ordinary course of business.

“Pledged NSULC Shares”: as defined in Section 6.9.

“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 2) at any time issued or granted to or owned, held or
acquired by any Grantor; provided that in no event shall (i) more than 65% of
the total outstanding voting Capital Stock of any Foreign Subsidiary Voting
Stock, or (ii) any Foreign Subsidiary Voting Stock of a Foreign Subsidiary that
is not a First Tier Foreign Subsidiary, or (iii) any Capital Stock of a
Securitization Subsidiary or Unrestricted Subsidiary, in each case be subject to
the security interests granted hereby.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions from Investment Property and all collections thereon and
payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).

“Secured Parties”: the Agents, the Lenders and Indemnitees and, with respect to
any Specified Hedge Agreement or Specified Cash Management Agreement, the
Qualified Counterparty party thereto and each of their respective successors and
transferees.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all United States, state and foreign trademarks, service
marks, trade names, domain names, corporate names, company names, business
names, trade dress, trade styles, or logos, and all registrations of and
applications to register the foregoing and any new renewals thereof, including
each registration and application identified in Schedule 6, (ii) the right to
sue or otherwise recover for any and all past, present and future infringements,
misappropriations, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including payments under all licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements and dilutions thereof), and (iv) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
of the above.

 

5



--------------------------------------------------------------------------------

“Trademark License”: with respect to any Grantor, any agreement (whether or not
in writing) providing for the grant by or to such Grantor of any right to use
any Trademark (including those agreements listed on Schedule 6), subject in each
case, to the terms of such agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such
agreements.

“Trade Secrets”: (i) all trade secrets and confidential and proprietary
information, (ii) the right to sue or otherwise recover for any and all past,
present and future misappropriations and other violations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
misappropriations thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

“UETA”: the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.

“Vehicles”: all cars, trucks, trailers, vehicles which are used for
construction, vehicles which can be considered earth moving equipment and other
vehicles, vessels and aircrafts, each of which is covered by a certificate of
title law of any jurisdiction and all appurtenances thereto.

1.2. Other Definitional Provisions.

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), and (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties of every type and nature, and
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).

(b) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds, which
for the purpose of such expressions and similar terms or phrases includes the
discharge of all Letters of Credit or cash collateralization of all L/C
Obligations that remain outstanding.

 

6



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1. Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations and each of the Guarantors hereby
acknowledges and agrees that the guarantee provided for in this Section 2 is a
guarantee of payment and not of collection.

(b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans or Reimbursement Obligations and other future
increases in the Borrower Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents on the date
hereof. Notwithstanding any other provision hereof, the right of recovery
against each Guarantor under Section 2 hereof shall not exceed $1.00 less than
the lowest amount which would render such Guarantor’s obligations under
Section 2 hereof void or voidable under applicable law, including, without
limitation, fraudulent conveyance law. To effectuate the foregoing intention,
the Administrative Agent and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under the guarantee set forth in Section 2 hereof
at any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under the guarantee set forth in Section 2 hereof
not constituting a fraudulent transfer or conveyance after giving full effect to
the liability under the guarantee set forth in Section 2 hereof and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Guarantor. To the extent that any Guarantor shall be
required hereunder to pay any portion of any guaranteed obligation exceeding the
greater of (a) the amount of the value actually received by such Guarantor and
its Subsidiaries (other than the Borrower) from the Loans and such other
obligations and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of the guaranteed obligations (excluding
the amount thereof repaid by the Borrower) in the same proportion as such
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.
For purposes of determining the net worth of any Guarantor in connection with
the foregoing, all guarantees of such Guarantor other than the guarantee under
Section 2 hereof will be deemed to be enforceable and payable after the
guarantee under Section 2 hereof. To the fullest extent permitted by applicable
law, this Section 2.1(b) shall be for the benefit solely of creditors and
representatives of creditors of each Guarantor and not for the benefit of such
Guarantor or the holders of any equity interest in such Guarantor.

(c) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been paid in
full, and all commitments to extend credit under the Loan Documents have
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations, (ii) unless
released as provided in clause (iii) below, shall survive the repayment of the
Loans and Reimbursement Obligations, the termination of commitments to extend
credit under the Loan Documents, and the release of the Collateral and remain
enforceable as to all Borrower Obligations that survive such repayment,
termination and release and (iii) shall be released when and as set forth in
Section 8.15.

 

7



--------------------------------------------------------------------------------

(d) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder in respect of any other Borrower
Obligations then outstanding or thereafter incurred, other than as set forth in
Section 8.15.

2.2. Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by any Grantor or is received or collected
on account of the Borrower Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon payment in full of all outstanding
Obligations, and termination of all commitments to extend credit under the Loan
Documents, (i) to demand and enforce reimbursement for the full amount of such
payment from the Borrower and (ii) to demand and enforce contribution in respect
of such payment from each other Guarantor which has not paid its fair share of
such payment, as necessary to ensure that (after giving effect to any
enforcement of reimbursement rights provided hereby) each Guarantor pays its
fair share of the unreimbursed portion of such payment. For this purpose, the
fair share of each Guarantor as to any unreimbursed payment shall be determined
based on an equitable apportionment of such unreimbursed payment among all
Guarantors based on the relative value of their assets (net of their
liabilities, other than Obligations) and any other equitable considerations
deemed appropriate by the court.

(c) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Grantor under Section 2.2(b),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Obligations, and termination of all commitments to extend credit
under the Loan Documents to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Grantor
under Section 2.2(b)) to any security interest that may then be held by the
Administrative Agent upon any Collateral granted to it in this Agreement. To the
fullest extent permitted under applicable law, such right of subrogation shall
be enforceable solely against the Grantors, and not against the Secured Parties,
and neither the Administrative Agent nor any other Secured Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded in
writing by any Grantor, then (subject to and upon payment in full of all
outstanding Obligations, and termination of all commitments to extend credit
under the Loan Documents) the Administrative Agent shall deliver to the Grantor
making such demand, or to a representative of such Grantor or of the Grantors
generally, an instrument reasonably satisfactory to the Administrative Agent
transferring, on a quitclaim basis without (to the fullest extent permitted
under applicable law) any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or

 

8



--------------------------------------------------------------------------------

collected from its property shall be fully subordinated in all respects to the
prior payment in full of all of the Obligations. Until payment in full of the
Obligations and termination of all commitments to extend credit under the Loan
Documents, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim, and no Guarantor shall
exercise any right or remedy arising by reason of any performance by it of its
guarantee, whether by subrogation or otherwise, against the Borrower or any
other Guarantor of any of the Obligations or any security for any of the
Obligations. If any such payment or distribution is made or becomes available to
any Grantor in any bankruptcy case or receivership, insolvency or liquidation
proceeding, such payment or distribution shall be delivered by the person making
such payment or distribution directly to the Administrative Agent, for
application to the payment of the Obligations. If any such payment or
distribution is received by any Grantor, it shall be held by such Grantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Grantor to the
Administrative Agent, in the exact form received and, if necessary, duly
endorsed.

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectibility or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. To the fullest extent permitted
under applicable law, the invalidity, insufficiency, unenforceability or
uncollectibility of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property. The
Secured Parties make no representations or warranties in respect of any such
right and shall, to the fullest extent permitted under applicable law, have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any other Secured Party shall ever have any
duty or liability whatsoever in respect of any such right.

2.3. Amendments, Etc., With Respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Secured Party may be
rescinded by such Secured Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the requisite Lenders) may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by any Secured Party for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released. No
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto,
except to the extent required by applicable law.

 

9



--------------------------------------------------------------------------------

2.4. Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Agent or any Lender upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed, to the fullest extent permitted
by applicable law, as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment in full or
performance in full) which may, at any time, be available to or be asserted by
the Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof ”demand” shall
include the commencement and continuance of any legal proceedings.

2.5. Reinstatement. The guarantee contained in this Section 2 shall be
reinstated and shall remain in all respects enforceable to the extent that, at
any time, any payment of any of the Borrower Obligations is set aside, avoided
or rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
in whole or in part, and such reinstatement and enforceability shall, to the
fullest extent permitted by applicable law, be effective as fully as if such
payment had not been made.

2.6. Payments. Each Guarantor hereby agrees to pay all amounts payable by it
under this Section 2 to the Administrative Agent without set-off or counterclaim
in Dollars in immediately available funds at the Funding Office specified in the
Credit Agreement.

2.7. Bankruptcy, Etc. (a) The obligations of the Guarantors hereunder shall not
be reduced, limited, impaired, discharged, deferred, suspended or terminated by
any case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any Guarantor or by any defense which the Borrower or any Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.

 

10



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations which accrues after the commencement of any case or proceeding
referred to in clause (a) above (or, if interest on any portion of the
Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the Obligations if such case or proceeding had not been commenced) shall be
included in the Obligations guaranteed hereby because it is the intention of the
Guarantors and Secured Parties that the Obligations which are guaranteed by the
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower or any other Guarantor of any
portion of such Obligations. The Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment (whether or not constituting Fixtures);

(f) all General Intangibles;

(g) all Instruments, including Pledged Notes;

(h) all Intellectual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all Money;

(m) all Commercial Tort Claims identified on Schedule 7;

 

11



--------------------------------------------------------------------------------

(n) all Capital Stock, Goods, insurance and other personal property not
otherwise described above;

(o) all Supporting Obligations and products of any and all of the foregoing and
all Guarantee Obligations, Liens and claims supporting, securing or in any
respect relating to any of the foregoing;

(p) all books and records (regardless of medium) pertaining to any of the
foregoing; and

(q) all Proceeds of any of the foregoing;

provided, that (i) this Agreement shall not constitute a grant of a security
interest in, and the term “Collateral” shall not include, any property to the
extent that and for as long as such grant of a security interest (A) is
prohibited by any applicable law, (B) requires a filing with or consent from any
entity or person pursuant to any applicable law that has not been made or
obtained, (C) in any lease, license or agreement, constitutes a breach or
default under or results in the termination of, or requires any consent not
obtained under such lease, license or agreement, except to the extent that such
applicable provisions of any such lease, license or agreement is ineffective
under applicable law or would be ineffective under Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC to prevent the attachment of the security interest
granted hereunder, (D) is in Capital Stock which is specifically excluded from
the definition of Pledged Stock by virtue of the proviso to such definition,
(E) is in any Grantor’s right, title or interest in any applications for
trademarks or service marks filed in the United States Patent and Trademark
Office pursuant to 15 U.S.C. §1051 Section 1(b), unless and until evidence of
use of the mark in interstate commerce is submitted to the United States Patent
and Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C. 1051, et seq.) to the extent, if any, that, and during the period, if
any, in which granting a security interest in such Trademark application prior
to such filing would adversely affect the enforceability or validity of such
Trademark application or of any registration that issues therefrom, (F) is in
leaseholds of real property, (G) is in assets subject to a Lien securing Capital
Lease Obligations or purchase money debt obligations, in each case permitted
under the Credit Agreement, if the contract or other agreement in which such
Lien is granted prohibits the creation of any other Lien on such assets, (H) is
in Capital Stock in entities where a Grantor holds 50% or less of the
outstanding Capital Stock of such entity, to the extent a pledge of such Capital
Stock is prohibited by the organizational documents or agreements with the other
equity holders of such entity, (I) is in Equity Interests in any Foreign
Subsidiary that is not a Material Foreign Subsidiary, (J) is in any Equity
Interests of a Domestic Subsidiary which is a Subsidiary of a Foreign Subsidiary
solely to the extent that the grant of a security interest in such Equity
Interests would reasonably be expected to result in materially adverse tax
consequences to the Borrower, (K) is in any Equity Interests of any Foreign
Subsidiary that would reasonably be expected to (x) violate or conflict with any
fiduciary duties of officers or directors of such Foreign Subsidiary or
(y) result in a risk of personal or criminal liability of any officer or
director of such Foreign Subsidiary (it being understood and agreed that the
Grantors shall use their commercially reasonable efforts to avoid or mitigate
such limitations, and any such limitation shall be no more than the minimum
required by applicable law) or (L) is in any Consigned Vehicles or Consigned
Vehicle Proceeds (the foregoing clauses (A) through (L), collectively, shall be
referred to hereafter as the “Excluded Collateral”); and (ii) the security
interest granted hereby (A) shall attach at all times to all proceeds of such
property to the extent such proceeds do not constitute property described in
clause (i) above, (B) shall attach to such property immediately and
automatically (without need for any further grant or act) at such time as the
condition described in clause (i) ceases to exist, and (C) to the extent
severable shall in any event attach to all rights in respect of such property
that are not subject to the applicable condition described in clause (i);
provided, further, that in any event, this Agreement does constitute a grant of
a security interest in, and the term “Collateral” does include, the shares of
capital stock and limited liability company membership interests identified on
Schedule 2 hereto.

 

12



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby represents and warrants to each Agent and Lender
that:

4.1. Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, and each Agent and each Lender shall be
entitled to rely on each of them as if they were fully set forth herein;
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to such Guarantor’s knowledge.

4.2. Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Permitted Liens, such Grantor owns each item of
Collateral granted by it free and clear of any and all Liens. No effective
financing statement, mortgage or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Agreement or in respect of Permitted Liens or
for which termination statements will be delivered on the Closing Date.

4.3. Perfected First Priority Liens.

(a) Upon the completion of the filings and other actions specified on Schedule 4
(which, in the case of all filings and other documents referred to on said
Schedule to the extent applicable, have been delivered to or prepared by the
Administrative Agent in completed and, where required, duly executed form), the
payment of all applicable fees, the delivery to and continuing possession by the
Administrative Agent of all Certificated Securities, all Instruments, all
Tangible Chattel Paper and all Documents a security interest in which is
perfected by possession, and the obtaining and maintenance of “control” (as
described in the Uniform Commercial Code as in effect in the applicable
jurisdiction) by the Administrative Agent of all Deposit Accounts, the
Collateral Accounts, all Electronic Chattel Paper, Letter-of-Credit Rights, all
Uncertificated Securities and all Securities Accounts, in each case a security
interest in which is perfected by such “control,” the security interests granted
in Section 3 will constitute valid perfected security interests in all of the
Collateral (except for Excluded Perfection Assets) in favor of the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any such Collateral from such Grantor other than Ordinary Course
Transferees, except as (x) enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) or by an
implied covenant of good faith and fair dealing, and (y) to the extent that the
recording or an assignment or other transfer of title to the Administrative
Agent or the recording of other applicable documents in the United States Patent
and Trademark Office or the United States Copyright Office may be necessary for
enforceability, and is and will be prior to all other Liens on such Collateral
except for Permitted Liens. Without limiting the foregoing and except as
otherwise permitted or provided in Section 5 or with respect to any Excluded
Perfection Assets, each Grantor has taken all actions required hereunder to:
(i) establish the Administrative Agent’s “control” (within the meanings of
Sections 8-106 and 9-

 

13



--------------------------------------------------------------------------------

106 of the UCC) over any portion of the Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Entitlements or
Commodity Accounts (ii) establish the Administrative Agent’s “control” (within
the meaning of Section 9-107 of the UCC) over all Letter-of-Credit Rights of
such Grantor and (iii) establish the Administrative Agent’s control (within the
meaning of Section 9-105 of the UCC) over all Electronic Chattel Paper of such
Grantor.

(b) Each Grantor consents to the grant by each other Grantor of the security
interests granted hereby and, subject to Section 6.9 hereunder, the transfer of
any Capital Stock or Investment Property to the Administrative Agent or its
designee upon the occurrence and during the continuance of an Event of Default
and to the substitution of the Administrative Agent or its designee or the
purchaser upon any foreclosure sale as the holder and beneficial owner of the
interest represented thereby.

4.4. Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be, are specified on Schedule 3. Except as otherwise
indicated on Schedule 3, the jurisdiction of such Grantor’s organization or
formation is required to maintain a public record showing the Grantor to have
been organized or formed. On the date hereof, such Grantor is organized solely
under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction. On the date hereof, except as specified on Schedule 3, such
Grantor has not changed its name, jurisdiction of organization, chief executive
office or sole place of business or its corporate or organizational form in any
way (e.g., by merger, consolidation, change in corporate form, or otherwise)
within the past five years and has not within the last five years become bound
(whether as a result of merger or otherwise) as grantor under a security
agreement entered into by another person, which (x) has not heretofore been
terminated or (y) is in respect of a Lien that is not a Permitted Lien. Such
Grantor has furnished to the Administrative Agent its Organizational Documents
as in effect as of the Closing Date.

4.5. Inventory and Equipment.

(a) On the date hereof, Schedule 5 sets forth all locations where any Inventory
and Equipment (other than mobile goods) in excess of $10,000,000 in value are
kept.

(b) All Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended.

(c) Except as specifically indicated on Schedule 5, on the date hereof, to the
knowledge of such Grantor none of the Inventory or Equipment of such Grantor
with a value in excess of $10,000,000 is in possession of a bailee.

4.6. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7. Pledged Stock and Pledged Notes.

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Capital Stock of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock,
65% of the outstanding First Tier Foreign Subsidiary Voting Stock of each
relevant Issuer.

 

14



--------------------------------------------------------------------------------

(b) All the shares of the Pledged Stock pledged by such Grantor hereunder have
been duly and validly issued and are fully paid and nonassessable subject to the
general principles of Nova Scotia law relating to the assessability of shares of
a NSULC.

(c) To such Grantor’s knowledge, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).

(d) Such Grantor is the record and beneficial owner of, and has good and valid
title to, the Pledged Stock and Pledged Notes pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and Permitted Liens.

(e) The Organizational Documents applicable to each interest in any domestic
partnership or limited liability company included in the Collateral shall not
expressly provide that they are securities governed by Article 8 of the Uniform
Commercial Code and any such interests shall not be certificated; provided,
that, if any such interests become certificated, such Grantor will ensure that
the Organizational Documents applicable to such interest shall expressly provide
that they are securities governed by Article 8 of the Uniform Commercial Code
and immediately deliver all such certificates, together with related transfer
powers, indorsed in blank, to the Administrative Agent for continued possession.

4.8. Receivables and Chattel Paper. The names and due dates represented by such
Grantor to the Administrative Agent or the other Secured Parties from time to
time of such Grantor’s Receivables and Chattel Paper will at such time be
correct in all material respects, and the amounts represented by such Grantor to
the Administrative Agent or the other Secured Parties from time to time as owing
to such Grantor in respect of such Grantor’s Receivables and Chattel Paper will
at such time be the correct amount, in all material respects, actually owing
thereunder, except to the extent that appropriate reserves therefor have been
established on the books of such Grantor in accordance with GAAP.

4.9. Intellectual Property.

(a) Schedule 6 lists all issued Patents and pending patent applications, and all
registrations and applications to register Trademarks and registered Copyrights
owned by such Grantor in its own name on the date hereof. Except as set forth in
Schedule 6 or as permitted to exist on such Grantor’s Collateral by the Credit
Agreement, such Grantor is the exclusive owner of the entire right, title and
interest in and to such applications, registrations and issuances free and clear
of any and all Liens (except Permitted Liens).

(b) On the date hereof, all Intellectual Property of such Grantor described on
Schedule 6 is subsisting and unexpired, has not been abandoned and, to the
knowledge of such Grantor, is valid and enforceable. Except as would not
reasonably be expected to have a Material Adverse Effect, to the knowledge of
such Grantor, neither the operation of such Grantor’s business as currently
conducted nor the use of any Intellectual Property in connection therewith
conflicts with, infringes, misappropriates, dilutes, misuses or otherwise
violates the Intellectual Property rights of any other Person.

(c) Except as set forth in Schedule 6, on the date hereof, (i) none of the
material Patents, Trademarks, Copyrights and Trade Secrets owned by any Grantor
is the subject of any licensing or franchise agreement pursuant to which such
Grantor is the licensor or franchisor and (ii) there are no other material
agreements, obligations, orders or judgments to which such Grantor is subject
which adversely affect the use of any Intellectual Property owned by such
Grantor in any material respect.

 

15



--------------------------------------------------------------------------------

(d) The rights of such Grantor in or to the Patents, Trademarks, Copyrights and
Trade Secrets owned by such Grantor do not conflict with or infringe upon the
rights of any third party, and no claim has been asserted that the use of such
Intellectual Property does or may infringe upon the rights of any third party,
in either case, which conflict or infringement would reasonably be expected to
have a Material Adverse Effect. There is currently no infringement or
unauthorized use of any item of such Intellectual Property owned by such Grantor
that, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit or cancel or render invalid or unenforceable such
Grantor’s rights in, any Patent, Trademark, Copyright or Trade Secret owned by
such Grantor in any respect that would reasonably be expected to have a Material
Adverse Effect. Such Grantor is not aware of any uses of any material item of
Intellectual Property owned by such Grantor that could reasonably be expected to
lead to such item becoming invalid or unenforceable including uses which were
not supported by the goodwill of the business connected with Trademarks and
Trademark Licenses, which uses, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof seeking to limit or cancel or render invalid any
material Patent, Trademark, Copyright or Trade Secret owned by such Grantor or
such Grantor’s ownership interest therein, which, if adversely determined, would
have a Material Adverse Effect. Except as would not reasonably be expected to
have a Material Adverse Effect, the consummation of the transactions
contemplated by this Agreement will not result in the termination or impairment
of any of the Intellectual Property owned or licensed by such Grantor.

(g) With respect to each Copyright License, Trademark License and Patent
License, except as would not reasonably be expected to have a Material Adverse
Effect: (i) such license is valid and binding and in full force and effect and
represents the entire agreement between the respective licensor and licensee
with respect to the subject matter of such license; (ii) such Grantor has not
received any notice of termination or cancellation under such license;
(iii) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; and (iv) such Grantor is
not in breach or default in any material respect, and no event has occurred
that, with notice and/or lapse of time, would constitute such a breach or
default or permit termination, modification or acceleration under such license.

(h) To the extent such Grantor has reasonably determined that it is commercially
practicable to do so, such Grantor has used proper statutory notice in
connection with its use of each material Patent, Trademark and Copyright owned
by such Grantor.

(i) Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets.

(j) Such Grantor has made all material filings and recordations and paid all
fees necessary in its reasonable business judgment to adequately protect its
interest in its United States Patents, Trademarks and Copyrights and material
non-United States Patents, Trademarks and Copyrights owned by such Grantor.

 

16



--------------------------------------------------------------------------------

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Agents and Lenders that, from and
after the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):

5.1. Covenants in Credit Agreement. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.

5.2. Delivery and Control of Instruments, Certificated Securities, Chattel
Paper, Negotiable Documents, Investment Property and Letter-of-Credit Rights.

(a) If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument, Negotiable Document or Tangible Chattel Paper,
upon the request of the Administrative Agent such Instrument, Negotiable
Documents or Tangible Chattel Paper shall be promptly delivered to the
Administrative Agent, duly indorsed in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

(b) If any of the Collateral of such Grantor is or shall become “Electronic
Chattel Paper” such Grantor shall ensure that (i) a single authoritative copy
exists which is unique, identifiable, unalterable (except as provided in clauses
(iii), (iv) and (v) of this paragraph), (ii) such authoritative copy identifies
the Administrative Agent as the assignee and is communicated to and maintained
by the Administrative Agent or its designee, (iii) copies or revisions that add
or change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

(c) If any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security in excess of $5,000,000, such Grantor
shall promptly notify the Administrative Agent thereof in writing and, upon the
request of the Administrative Agent, such Grantor shall cause the issuer thereof
either (i) to register the Administrative Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or
(ii) to promptly (but in any event within 60 days of such request or such later
date to which the Administrative Agent may consent in writing in its sole
discretion) agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent.

(d) If so requested by the Administrative Agent or Required Lenders at any time
when any Event of Default under 9(a), 9(f)(i) or 9(f)(ii) of the Credit
Agreement has occurred and is continuing, such Grantor shall, within 30 days (or
such other time period as the Administrative Agent may consent to in its sole
discretion), after such request and at all times thereafter, maintain its
Securities Entitlements, Securities Accounts and Deposit Accounts (other than
(i) collection accounts that are swept (either directly or indirectly) on a
daily basis, as and when good and collected funds are available, to an account
that is subject to a Control Agreement, (ii) disbursement accounts that are
funded only as and when payment demands are received, and (iii) Excluded Deposit
Accounts) such that all cash and cash equivalents of the Grantors, net of and
after deducting an allowance reasonably determined by the Borrower to be
sufficient to pay all Consigned Vehicle Proceeds due to the owners of Consigned
Vehicles who have not received final payment in full of the amount due to them,
are maintained with financial

 

17



--------------------------------------------------------------------------------

institutions that have agreed to comply with entitlement orders and instructions
issued or originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent. The Administrative Agent hereby agrees to issue such
entitlement orders and instructions only if an Event of Default under
Section 9(a), 9(f)(i) or 9(f)(ii) of the Credit Agreement has occurred and is
continuing.

(e) If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Certificated Security (other than any Capital Stock which is
specifically excluded from the definition of Pledged Stock by virtue of the
proviso to such definition and any promissory note that does not qualify as a
Pledged Note pursuant to the definition thereof), such Certificated Security
shall be promptly (but in any event within 30 days or such other time period as
the Administrative Agent may consent to in writing in its sole discretion)
delivered to the Administrative Agent, duly indorsed in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

(f) In addition to and not in lieu of the foregoing, if any issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, each Grantor shall,
subject to Section 6.9 hereunder, take such additional actions, including
causing the issuer to register the pledge on its books and records, as may be
reasonably requested by the Administrative Agent, under the laws of such
jurisdiction to insure the validity, perfection and priority of the security
interest of the Administrative Agent.

(g) If any Grantor becomes the beneficiary of any Letter-of-Credit Rights in any
letter of credit exceeding $2,500,000 in value, it shall promptly notify the
Administrative Agent thereof and, upon the reasonable request of the
Administrative Agent, such Grantor shall promptly (but in any event with in 60
days of such request or such later date to which the Administrative Agent may
consent in writing) make commercially reasonable efforts to obtain the consent
of the issuer thereof and any nominated person thereon to the assignment of the
proceeds of the related letter of credit in accordance with Section 5-114(c) of
the New York UCC, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent.

(h) If any of the Collateral of such Grantor is or shall become “transferable
records” as defined in UETA, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request of the Administrative Agent,
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent “control” under Section 16 of UETA over such
transferable records. The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the transferable records permitted under Section 16 of UETA for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such transferable records.

5.3. Maintenance of Insurance.

(a) Such Grantor will maintain, with reputable companies, insurance policies
(i) insuring the Collateral against loss by fire, explosion, theft or other
risks as may be required by the Credit Agreement and (ii) naming the
Administrative Agent on behalf of the Secured Parties as additional insureds
under liability insurance policies to the extent reasonably requested by the
Administrative Agent.

 

18



--------------------------------------------------------------------------------

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage (other than materially
proportionate reductions in amounts or coverage to reflect any disposition of
property by such Grantor) thereof shall be effective until at least 30 days, or
such earlier time with the written consent of the Administrative Agent, after
receipt by the Administrative Agent of written notice thereof and (ii) name the
Administrative Agent as additional insured party and/or loss payee in respect of
property insurance. All proceeds of business and interruption insurance received
by the Administrative Agent shall be released by the Administrative Agent to the
Borrower for account of the Grantor entitled thereto.

5.5. Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
in such Grantor’s Collateral as a security interest having at least the
perfection and priority described in Section 4.3 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor in reasonable detail and such other reports in
connection therewith as the Administrative Agent may reasonably request.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of creating, perfecting, ensuring
the priority of, protecting or enforcing the Administrative Agent’s security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.

5.6. Changes in Locations, Name, etc. Such Grantor will not (a) in the case of
(i) and (ii) below, except upon not less than 5 Business Days’ (or such other
time period as the Administrative Agent may consent to in writing in its sole
discretion) prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional financing statements and other documents
(executed where appropriate) reasonably requested by the Administrative Agent to
maintain the validity, perfection and priority of the security interests
provided for herein, (b) in the case of (iii) below, except upon delivery to the
Administrative Agent not more than 30 days after any change in locations, a
written supplement to Schedule 5 showing any additional location at which
Inventory or Equipment shall be kept:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4;

(ii) change its name; or

(iii) permit any Inventory or Equipment (other than mobile goods) in excess of
$10,000,000 in value to be kept at a location other than those listed on
Schedule 5.

5.7. Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Permitted Liens)
on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder; and

 

19



--------------------------------------------------------------------------------

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.8. Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any stock
certificate (including any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power or equivalents covering such
certificate duly executed in blank by such Grantor, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that in no event shall there be pledged
more than 65% of any of the outstanding Foreign Subsidiary Voting Stock or shall
include any Excluded Collateral. Upon the occurrence and during the continuance
of an Event of Default under the Credit Agreement, any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent (unless otherwise agreed
in the Credit Agreement) to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Investment Property or any property shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not, except as permitted by the Credit Agreement, (i) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof, (ii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or Permitted Liens,
or (iii) enter into any agreement or undertaking restricting the right or
ability of such Grantor or the Administrative Agent to sell, assign or transfer
any of the Investment Property or Proceeds thereof (unless such restriction is
permitted by the Credit Agreement).

(c) In the case of each Grantor which is an Issuer, such Grantor agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Investment Property issued by it, and (iii) it will take all
actions required or reasonably requested by the Administrative Agent to enable
or permit each Grantor to comply with Sections 6.3(c) and 6.7 as to all
Investment Property issued by it.

5.9. Receivables. Other than in the ordinary course of business or as permitted
by the Loan Documents, after the occurrence and during the continuance of an
Event of Default under the Credit Agreement, such Grantor will not (i) grant any
extension of the time of payment of any Receivable, (ii)

 

20



--------------------------------------------------------------------------------

compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable, or
(v) amend, supplement or modify any Receivable in any manner that would
materially adversely affect the value of the Receivables constituting Collateral
taken as a whole.

5.10. Intellectual Property. (a) Except as permitted in the Credit Agreement:

(i) With respect to each material Trademark owned by such Grantor, such Grantor
(either itself or through licensees) will take all reasonably necessary steps to
(i) continue to use such Trademark consistent with its current use of such
Trademark or as otherwise determined by such Grantor, in its reasonable business
judgment, in connection with such Grantor’s businesses or goods and services
offered by such Grantor, in order to maintain such Trademark in full force free
from any valid claim of abandonment for non-use, (ii) maintain the quality of
products and services offered under such Trademark and take all reasonably
necessary steps to ensure that all licensed users of such Trademark maintain
such quality in all material respects, and (iii) not (and not permit any
licensee or sub-licensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way, except in
the ordinary course of business consistent with such Grantor’s past conduct and
pursuant to the exercise of its reasonable business judgment.

(ii) Such Grantor (either itself or through licensees) will not forfeit, abandon
or dedicate to the public any material Patent, except in the ordinary course of
business consistent with such Grantor’s past conduct and pursuant to the
exercise of its reasonable business judgment.

(iii) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sub-licensee thereof to) by any act or omission, forfeit,
abandon, or dedicate to the public any material Copyright owned by such Grantor,
except in the ordinary course of business, consistent with such Grantor’s past
conduct and pursuant to the exercise of its reasonable business judgment.

(iv) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to knowingly infringe the
intellectual property rights of any other Person.

(v) To the extent such Grantor has reasonably determined that it is commercially
practicable to do so, such Grantor (either itself or through licensees) will use
any proper statutory notice necessary or appropriate in connection with the use
of each material Patent, Trademark and Copyright owned by such Grantor.

(vi) Such Grantor will notify the Administrative Agent and the Lenders promptly
if it knows or has reason to believe that any application or registration
relating to any material Patent, Trademark or Copyright of such Grantor has been
or may imminently become forfeited, abandoned or dedicated to the public, or of
any material adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding such Grantor’s ownership of, or the validity
of, any material Patent, Trademark or Copyright owned by such Grantor or such
Grantor’s right to register the same or to own and maintain the same.

 

21



--------------------------------------------------------------------------------

(vii) Such Grantor will take all reasonable and necessary steps, including in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
group of countries or any political subdivision of any of the foregoing, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the material Patents, Trademarks and
Copyrights owned by such Grantor, including the payment of required fees and
taxes, the filing of responses to office actions issued by the United States
Patent and Trademark Office and the United States Copyright Office, the filing
of applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue, and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(viii) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed, discontinue use of or otherwise abandon any
Intellectual Property, or abandon any application or any right to file an
application for letters patent, trademark, or copyright, unless such Grantor
shall have previously determined in its reasonable judgment that such
Intellectual Property was no longer economically practicable to maintain or used
or useful in the conduct of such Grantor’s business and that the loss thereof
could not reasonably be expected to have a Material Adverse Effect, and such
Grantor shall give prompt notice of any such abandonment of (i) material
Intellectual Property or (ii) registered or issued Intellectual Property or
pending applications therefore to the Administrative Agent in accordance
herewith.

(ix) In the event that any material Intellectual Property is infringed,
misappropriated, diluted or otherwise violated by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, following consultation with
the Administrative Agent, shall take such actions as it deems reasonable, which
may include suing for infringement, misappropriation or dilution, seeking
injunctive relief where appropriate and seeking to recover any and all damages
for such infringement, misappropriation or dilution.

(x) Such Grantor shall take all steps reasonably necessary to protect the
secrecy of all material Trade Secrets of such Grantor.

(b) After the date hereof, whenever such Grantor (i) shall acquire any
registered, issued or applied for Patent, Trademark or Copyright or (ii) either
by itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Patent, Trademark or Copyright owned by
such Grantor with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, such Grantor shall report such acquisition or
filing to the Administrative Agent together with the financial statements
required under Section 7.1(a) of the Credit Agreement within 90 days after the
last day of the fiscal year in which such acquisition or filing occurs. Such
Grantor agrees that the provisions of Section 3 shall automatically apply to
such Intellectual Property.

 

22



--------------------------------------------------------------------------------

(c) Such Grantor agrees (i) to execute an Intellectual Property Security
Agreement with respect to certain of its Intellectual Property in substantially
the form of Annex III in order to record the security interest granted herein to
the Administrative Agent for the benefit of the Secured Parties with the United
States Patent and Trademark Office or the United States Copyright Office and
(ii) to provide to the Administrative Agent together with the financial
statements required under Section 7.1(a) of the Credit Agreement, within 90 days
after the last day of the fiscal year in which any Intellectual Property
registered in such offices is acquired or registered by such Grantor, all
documents necessary to record the security interest of the Administrative Agent
in such Intellectual Property with such offices.

(d) Upon the reasonable request of the Administrative Agent, such Grantor shall
execute and deliver, and use its commercially reasonable efforts to cause to be
filed, registered or recorded, any and all agreements, instruments, documents,
and papers which the Administrative Agent may reasonably request to evidence,
register, record or perfect the Administrative Agent’s security interest in any
registered, issued or applied for Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby, in any office anywhere in the world in which filing, registration or
recording may be necessary or appropriate, except that (so long as no Default
has occurred and is continuing) the Administrative Agent shall not request such
filing, registration or recording in any office in any jurisdiction outside of
the United States in which the Group Members had, during the preceding 12-month
period, net sales constituting less than 15% of the consolidated worldwide net
sales of the Group Members.

(e) Solely for the purpose of enabling the Administrative Agent to exercise the
rights and remedies under this Agreement at such time as the Administrative
Agent shall be lawfully entitled to exercise such rights and remedies pursuant
to the terms of this Agreement, each Grantor hereby (i) grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to, following the
occurrence of an Event of Default, use, license or sublicense any Intellectual
Property rights now owned or hereafter acquired by each Grantor, wherever the
same may be located, and including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof and (ii) irrevocably
agrees that the Administrative Agent may, following the occurrence of an Event
of Default, sell any of each Grantor’s Inventory directly to any Person,
including, without limitation, Persons who have previously purchased each
Grantor’s Inventory from any Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Agreement, may
sell Inventory which bears any Trademark owned by or licensed to any Grantor and
any Inventory that is covered by any Copyright owned by or licensed to any
Grantor and the Administrative Agent may finish any work in process and affix
any Trademark owned by or licensed to any Grantor and sell such Inventory as
provided herein, subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation and maintain the enforceability of such Trademarks; provided that
(i) such license shall be subject to the rights of any licensee under any
exclusive license granted prior to such Event of Default, to the extent such
license is a Permitted Lien, (ii) such license shall be irrevocable until the
termination of this Agreement but shall terminate with respect to any goods that
have been disposed of in a Disposition permitted under the Credit Agreement if
no Event of Default is then continuing; (iii) any sublicenses granted by
Administrative Agent under this license during the continuance of an Event of
Default shall survive as direct licenses of Grantor in accordance with their
terms, notwithstanding the subsequent cure of the Event of Default that gave
rise to the exercise of the Administrative Agent’s rights and remedies or the
termination of this agreement and (iv) to the extent the foregoing license is a
sublicense of Grantor’s rights as licensee under any third party license, the
license to Administrative Agent shall be in accordance with any limitations in
such third party license including prohibitions on sublicensing.

 

23



--------------------------------------------------------------------------------

SECTION 6. REMEDIAL PROVISIONS

6.1. Certain Matters Relating to Receivables.

(a) The Administrative Agent shall have the right, at reasonable times during
normal business hours and upon reasonable prior notice (but not more than once
annually if no Default or Event of Default shall exist or be continuing), at its
own cost and expense except during the occurrence and continuance of an Event of
Default (in which case, such testing shall be at the sole cost and expense of
the Borrower), to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may reasonably require in connection with such test verifications. At any time
and from time to time, upon the Administrative Agent’s reasonable request and at
the expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others reasonably satisfactory to the Administrative Agent to
furnish to the Administrative Agent reports showing reconciliations, aging and
test verifications of, and trial balances for, the Receivables; provided, that
unless a Default or Event of Default shall be continuing, the Administrative
Agent shall request no more than one such report during any calendar year.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables (not including amounts payable by the purchaser of a
Consigned Vehicle), and the Administrative Agent may curtail or terminate said
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days of receipt by such Grantor) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Secured Parties, segregated from
other funds of such Grantor. If so requested by the Administrative Agent, each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At any time and from time to time after the occurrence and during the
continuation of an Event of Default, if so requested by the Administrative
Agent, each Grantor shall deliver to the Administrative Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including all original orders, invoices and
shipping receipts.

6.2. Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) At any time after the occurrence and during the continuance of an Event of
Default, the Administrative Agent may (and each Grantor at the request of the
Administrative Agent shall) notify obligors on the Receivables that the
Receivables have been assigned to the Administrative Agent for the benefit of
the Secured Parties and that payments in respect thereof shall be made directly
to the Administrative Agent.

 

24



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. No Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3. Investment Property.

(a) Unless an Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to Section 6.3(b),
each Grantor may receive all cash dividends paid in respect of the Pledged Stock
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer, to the extent permitted in the
Credit Agreement, and may exercise all voting and corporate or other
organizational rights with respect to Investment Property; provided, that no
vote shall be cast or corporate or other organizational right exercised or other
action taken (other than in connection with a transaction permitted by the
Credit Agreement) which would impair the Collateral or be inconsistent with or
result in any violation of any provision of any Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have, subject
to Section 6.9 hereunder, the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Obligations in the order set forth in Section 6.5,
and (ii) any or all of the Investment Property shall, subject to Section 6.9
hereunder, be registered in the name of the Administrative Agent or its nominee,
and the Administrative Agent or its nominee may, subject to Section 6.9
hereunder, thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may reasonably determine), all without
liability except to account for property actually received by it, but the
Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing; provided, that the Administrative Agent shall not exercise
any voting or other consensual rights pertaining to any such Investment in a
manner that constitutes an exercise of the remedies described in Section 6.6
other than in accordance with Section 6.6.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is continuing

 

25



--------------------------------------------------------------------------------

and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) after receipt by
an Issuer or obligor of any instructions pursuant to Section 6.3(c)(i) hereof,
pay any dividends or other payments with respect to the Investment Property
directly to the Administrative Agent.

6.4. Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Agents and the Secured Parties specified in Section 6.1 hereof
with respect to payments of Receivables, if an Event of Default under Sections
9(a), 9(f)(i) or 9(f)(ii) of the Credit Agreement shall occur and be continuing
or an exercise of remedies by the Administrative Agent or the Lenders with
respect to any Event of Default shall occur and the Administrative Agent has
instructed any Grantor to do so, all Proceeds (not including Consigned Vehicle
Proceeds) received by such Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Agents and the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent and the Secured Parties) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

6.5. Application of Proceeds. All cash proceeds received by the Administrative
Agent during the continuance of an Event of Default from the enforcement of the
Guarantees in Section 2 or as proceeds of Collateral from the exercise of any of
the remedies set forth or referred to in Section 6.6 or elsewhere in this
Agreement shall be applied, unless otherwise required by the Credit Agreement as
follows: (a) FIRST, to the payment of all fees, expenses and other amounts due
and payable to the Administrative Agent in its capacity as such (including costs
and expenses incurred by the Administrative Agent in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Loan Document or any of the Obligations, including all court costs and the fees
and expenses of its agents and legal counsel, the repayment of all advances made
by the Administrative Agent hereunder or under any other Loan Document on behalf
of any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document),
ratably among the parties owed such obligations in proportion to the respective
amounts owed each; and (b) SECOND, pro rata in proportion to the aggregate
amount of the Obligations owing to each Secured Party. For this purpose, the
Administrative Agent may rely conclusively, and without further inquiry, on its
own records as to the amount of the Obligations outstanding to each Secured
Party and may suspend payments or seek relief in the form of interpleader or
other similar relief as it may determine to be appropriate. Any balance of such
Proceeds remaining after the Obligations have been paid in full and all
commitments to extend credit under the Loan Documents have terminated shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.

6.6. Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other Loan
Document, all rights and remedies of a secured party under the New York UCC or
any other applicable law or in equity. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease,

 

26



--------------------------------------------------------------------------------

assign, license, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Agent or any Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Any Agent or any Lender shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as may be required by the Credit Agreement and otherwise as
required by Section 6.5 above, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Secured Party arising out of the exercise of
any rights hereunder other than any such claims, damages and demands resulting
primarily from the gross negligence, bad faith or willful misconduct of such
Secured Party as determined in a final, non-appealable judgment of a court of
competent jurisdiction. If any notice of a proposed sale or other disposition of
Collateral is required by law, such notice shall be deemed reasonable and proper
if given at least 10 days before such sale or other disposition. The
Administrative Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section 6.6, any Secured Party may
bid for or purchase for cash, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all such rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and may (subject to
the Administrative Agent’s consent) make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. The Administrative Agent may sell the
Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

6.7. Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 6.6, and if in the
reasonable opinion of the Administrative Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
use its commercially reasonable efforts to cause the Issuer thereof to
(i) execute and deliver, and use its commercially reasonable efforts to cause
the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable

 

27



--------------------------------------------------------------------------------

opinion of the Administrative Agent, necessary or reasonably advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of the Pledged Stock, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the reasonable opinion of the Administrative Agent, are
necessary or reasonably advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to use its commercially
reasonable efforts to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that the Secured Parties may seek
to have each and every covenant contained in this Section 6.7 be specifically
enforced against such Grantor, and to the fullest extent permitted by applicable
law, such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement.

6.8. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Administrative Agent or any Lender to collect such deficiency.

6.9. NSULC Shares. Notwithstanding any provisions to the contrary contained in
this Agreement, the Credit Agreement or any other related security document, the
Issuers set forth in Schedule 2 are the sole registered and beneficial owners of
all shares of any NSULC pledged hereunder (the “Pledged NSULC Shares”) and none
of the rights and remedies granted to the Administrative Agent herein in respect
of the Pledged NSULC Shares (other than the grant of the security interest)
shall be exercisable or otherwise vest in the Administrative Agent or any other
Secured Party and the applicable Grantor shall remain the legal and beneficial
owner of the Pledged NSULC Shares and shall retain all of the incidents of such
ownership until (i) an Event of Default has occurred, and (ii) the
Administrative Agent has given written notice to the applicable Grantor of such
Event of Default and its intention to exercise such rights and remedies in
respect of the Pledged NSULC Shares. Nothing herein shall be construed to
subject the Administrative Agent or any other Secured Party to liability as a
member or owner of shares of a NSULC.

 

28



--------------------------------------------------------------------------------

SECTION 7. THE ADMINISTRATIVE AGENT

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable of such Grantor
or with respect to any other Collateral of such Grantor and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any
and all such moneys due under any Receivable of such Grantor or with respect to
any other Collateral of such Grantor whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral of such Grantor; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral of such Grantor; (D) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit,

 

29



--------------------------------------------------------------------------------

action or proceeding brought against such Grantor with respect to any
Collateral; (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; (G) subject to any permitted licenses
and reserved rights permitted under the Loan Documents, assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; and (H) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
of such Grantor as fully and completely as though the Administrative Agent were
the absolute owner thereof for all purposes, and do, at the Administrative
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral of such Grantor and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

The Administrative Agent agrees that it will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
has occurred and is continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply with, or cause performance or
compliance with, such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until all security interests created hereby with respect to the
Collateral of such Grantor are released.

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Parties to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except, in the case of
the Administrative Agent only to the extent resulting primarily from its own
gross negligence, bad faith or willful misconduct as determined in a final,
non-appealable judgment of a court of competent jurisdiction, to the extent
required by applicable law (subject to Section 11.12(e) of the Credit Agreement
and other applicable provisions of the Loan Documents).

 

30



--------------------------------------------------------------------------------

7.3. Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Administrative Agent may determine, in its reasonable discretion,
are necessary or advisable to perfect or otherwise protect the security interest
granted to the Administrative Agent herein. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Administrative Agent may determine, in its sole discretion,
is necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Administrative Agent herein, including
describing such property as “all assets” or “all personal property” or words of
similar import and may (but need not) add thereto “whether now owned or
hereafter acquired.” Each Grantor hereby ratifies and authorizes the filing by
the Administrative Agent of any financing statement with respect to the
Collateral made prior to the date hereof.

7.4. Authority, Immunities and Indemnities of Administrative Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights and responsibilities of the Administrative Agent under
this Agreement with respect to any action taken by the Administrative Agent or
the exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as among the Secured Parties,
be governed by the Credit Agreement and that the Administrative Agent shall
have, in respect thereof, all rights, remedies, immunities and indemnities
granted to it in the Credit Agreement. By acceptance of the benefits hereof,
each Secured Party that is not a Lender agrees to be bound by the provisions of
the Credit Agreement applicable to the Administrative Agent, including Article X
thereof, as fully as if such Secured Party were a Lender. The Administrative
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

SECTION 8. MISCELLANEOUS

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.1 of the Credit Agreement.

8.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or to such other address as such
Guarantor may notify the Administrative Agent in writing.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

31



--------------------------------------------------------------------------------

8.4. Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay, or reimburse each Secured Party for, all its
reasonable costs and expenses incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including the reasonable fees and disbursements of counsel
to the Administrative Agent and counsel to the Lenders.

(b) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses (other than lost profits), damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement on the terms set forth in
Section 11.5 of the Credit Agreement; provided, that each such Guarantor shall
have no obligations hereunder to any Secured Party with respect to such
liabilities, obligations, losses (other than lost profits), damages, penalties,
actions, judgments or suits to the extent they are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the gross negligence, bad faith or willful misconduct of such
Secured Party or any of its Related Persons.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and, unless so
consented to, each such assignment, transfer or delegation by any Grantor shall
be void.

8.6. Set-Off. Each Grantor hereby irrevocably authorizes each Agent and each
Lender at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Agent or
such Lender to or for the credit or the account of such Grantor, or any part
thereof in such amounts as such Agent or such Lender may elect, against and on
account of the obligations and liabilities of such Grantor to such Agent or such
Lender hereunder and claims of every nature and description of such Agent or
such Lender against such Grantor, in any currency, whether arising hereunder,
under the Credit Agreement or any other Loan Document, as such Agent or such
Lender may elect, whether or not any Agent or any Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. Each Agent or each Lender shall notify such Grantor promptly of
any such set-off and the application made by such Agent or such Lender of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Agent and each
Lender under this Section are in addition to other rights and remedies
(including other rights of set-off) which such Agent or such Lender may have.

 

32



--------------------------------------------------------------------------------

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors and the Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

8.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.12. Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;

(b) each Grantor hereby irrevocably and unconditionally consents that any such
action or proceeding may be brought in such courts and waives any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;

(c) each party hereto agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such party
at its address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) each party hereto agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and

 

33



--------------------------------------------------------------------------------

(e) each party hereto waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any special, exemplary, punitive or consequential damages.

8.13. Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14. Additional Grantors. Each Restricted Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 7.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Restricted Subsidiary of an Assumption Agreement
in the form of Annex 1.

8.15. Releases.

(a) At such time as (i) the Loans, the Reimbursement Obligations and all other
Obligations (other than contingent surviving indemnity obligations in respect of
which no claim or demand has been made, Borrower Hedge Agreement Obligations and
Borrower Cash Management Arrangement Obligations) have been paid in full and all
commitments to extend credit under the Loan Documents have terminated and no
Letters of Credit shall be outstanding, and (ii) except as otherwise agreed by
the affected Qualified Counterparties, the net termination liability under or in
respect of, and other amounts due and payable under, Specified Hedge Agreements
at such time shall have been (A) paid in full, (B) secured by the most senior
liens upon the most extensive collateral securing any secured Indebtedness of
each Grantor which provided a source of funding for repayment of any portion of
the Loans outstanding at the time the Loans were paid in full, equally and
ratably with such Indebtedness (whether or not other obligations are also
secured equally and ratably with such liens or by junior liens upon such
collateral), if (1) the agreement governing such Indebtedness provides the
affected Qualified Counterparties with equivalent rights to those set forth in
this Agreement as to the release or subordination of such senior liens and
(2) the affected Qualified Counterparties are reasonably satisfied that the
Moody’s and S&P debt ratings applicable to such Indebtedness are not lower than
the debt ratings then most recently applicable to the Facilities, or (C) secured
by any other collateral arrangement satisfactory to the Qualified Counterparty
in its reasonable discretion, the Collateral shall immediately and automatically
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents (in form and
substance reasonably satisfactory to such Grantor and the Administrative Agent)
as such Grantor may reasonably request to evidence such termination.

 

34



--------------------------------------------------------------------------------

(b) If any of the Collateral is sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, then the Lien
created pursuant to this Agreement in such Collateral shall be immediately and
automatically released, and the Administrative Agent, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable to evidence the release of
such Collateral (not including Proceeds thereof) from the security interests
created hereby. At the request and sole expense of the Borrower, a Guarantor
shall be released from its obligations hereunder in the event that all the
Capital Stock of such Guarantor shall be sold, transferred or otherwise disposed
of in a transaction permitted by the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least five
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

8.16. WAIVER OF JURY TRIAL. EACH GRANTOR, AND BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

KAR AUCTION SERVICES, INC. By:   /s/ Eric M. Loughmiller   Name:   Eric M.
Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ADESA, INC. By:   /s/ Eric M. Loughmiller   Name:   Eric M. Loughmiller   Title:
 

Executive Vice President and

Chief Financial Officer

INSURANCE AUTO AUCTIONS, INC. By:   /s/ Eric M. Loughmiller   Name:   Eric M.
Loughmiller   Title:   Authorized Signatory Officer INSURANCE AUTO AUCTIONS
TENNESSEE LLC SALVAGE DISPOSAL COMPANY OF GEORGIA By:   /s/ Thomas C. O’Brien  
Name:   Thomas C. O’Brien   Title:   President

KAR AUCTION SERVICES, INC. GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

ADESA CORPORATION, LLC By:   /s/ Eric M. Loughmiller   Name:   Eric M.
Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ASSET HOLDINGS III, L.P. By:   ADESA, INC., its General Partner By:   /s/ Eric
M. Loughmiller   Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

A.D.E. OF ARK-LA-TEX, INC.

A.D.E. OF KNOXVILLE, LLC

ADESA ARK-LA-TEX, LLC

ADESA ARKANSAS, LLC

ADESA ATLANTA, LLC

ADESA BIRMINGHAM, LLC

ADESA CALIFORNIA, LLC

ADESA CHARLOTTE, LLC

ADESA COLORADO, LLC

ADESA DES MOINES, LLC

ADESA FLORIDA, LLC

ADESA INDIANAPOLIS, LLC

ADESA LANSING, LLC

ADESA LEXINGTON, LLC

ADESA MISSOURI, LLC

ADESA NEW JERSEY, LLC

ADESA NEW YORK, LLC

ADESA OHIO, LLC

ADESA OKLAHOMA, LLC

ADESA PHOENIX, LLC

ADESA SAN DIEGO, LLC

ADESA-SOUTH FLORIDA, LLC

ADESA TEXAS, INC.

ADESA WISCONSIN, LLC

By:   /s/ Eric M. Loughmiller Name:   Eric M. Loughmiller Title:  

Executive Vice President and

Chief Financial Officer

KAR AUCTION SERVICES, INC. GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

AUTO DEALERS EXCHANGE OF CONCORD, LLC AUTO DEALERS EXCHANGE OF MEMPHIS, LLC

AUTOVIN, INC.

PAR, INC.

ZABEL & ASSOCIATES, INC.

SIOUX FALLS AUTO AUCTION, INC.

TRI-STATE AUCTION CO., INC.

LIVEBLOCK AUCTIONS INTERNATIONAL, INC. AUTOMOTIVE FINANCE CONSUMER DIVISION, LLC

ADESA DEALER SERVICES, LLC

ADESA PENNSYLVANIA, LLC

ADESA MINNESOTA, LLC

ADESA NEVADA, LLC

AXLE HOLDINGS, INC.

By:   /s/ Eric M. Loughmiller   Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ADESA IMPACT TEXAS LLC

AUTOMOTIVE RECOVERY SERVICES, INC.

INSURANCE AUTO AUCTIONS CORP.

IAA SERVICES, INC.

IAA ACQUISITION CORP.

AUTO DISPOSAL SYSTEMS, INC.

ADS PRIORITY TRANSPORT, LTD.

ADS ASHLAND, LLC

By:   /s/ Eric M. Loughmiller   Name:   Eric M. Loughmiller   Title:  
Authorized Signatory Officer

AFC CAL, LLC

AUTOMOTIVE FINANCE CORPORATION

AUTO PORTFOLIO SERVICES, LLC

By:   /s/ Mark R. Nelson   Name:   Mark R. Nelson   Title:   Secretary

KAR AUCTION SERVICES, INC. GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Randall K. Stephens   Name:   Randall K Stephens   Title:   Vice
President

KAR AUCTION SERVICES, INC. GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Annex I

to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of [             , 200_ ], made by
[            ], a [            ] corporation (the “Additional Grantor”), in
favor of JPMorgan Chase Bank, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

RECITALS

A. KAR AUCTION SERVICES, INC., the Lenders, other agents party thereto and the
Administrative Agent have entered into that certain Credit Agreement, dated as
of May 19, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

B. In connection with the Credit Agreement, KAR AUCTION SERVICES, INC., and
certain of its Subsidiaries (other than the Additional Grantor) have entered
into that certain Guarantee and Collateral Agreement, dated as of May 19, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Secured Parties;

C. The Credit Agreement requires the Additional Grantor to become a party to the
Guarantee and Collateral Agreement; and

D. The Additional Grantor has agreed to execute and deliver this Assumption
Agreement in order to become a party to the Guarantee and Collateral Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby (a) expressly guarantees the Borrower Obligations (as
defined in the Guarantee and Collateral Agreement) as set forth in Section 2
thereof, (b) grants the Administrative Agent, for the benefit of the Secured
Parties, a security interest in its right, title and interest in the Collateral
(as defined in the Guarantee and Collateral Agreement) to secure its
Obligations, (c) authorizes the filing of financing statements as set forth in
Section 7.3 thereof and (d) assumes all other obligations and liabilities of a
Grantor set forth therein. The information set forth in Annex 1-A hereto is
hereby added to the information set forth in Schedules [            ]* to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 4
of the Guarantee and Collateral Agreement, as they relate to such Additional
Grantor, is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

* Refer to each Schedule which needs to be supplemented.



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND
8.16 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY WITH LIKE EFFECT TO
THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT LENGTH HEREIN.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:       Name:     Title:  

 

Acknowledged and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:       Name:     Title:  



--------------------------------------------------------------------------------

Annex I-A

to

Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Annex II

to

Guarantee and Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of [             , 20    ] (the “Agreement”), made
by the Grantors parties thereto for the benefit of JPMorgan Chase Bank, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the Secured
Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.8(a) of the
Agreement.

3. The terms of Sections 6.3(a) and 6.7 of the Agreement shall apply to it with
respect to all actions that may be required of it pursuant to Section 6.3(a) or
6.7 of the Agreement.

 

[NAME OF ISSUER] By     Title     Address for Notices:     Fax:  



--------------------------------------------------------------------------------

Annex III

to

Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

[See attached.]